Citation Nr: 0011445
Decision Date: 04/13/00	Archive Date: 09/08/00

DOCKET NO. 94-25 915               DATE APR 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a psychiatric disability,
claimed as anxiety and sleep disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant had on active duty for training from March 1985 to
August 1985 and active duty from December 1990 to June 1991 with
service in the Southwest Asia Theater during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (the Board)
on appeal from a rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which
denied entitlement to service connection for a psychiatric
disability, claimed as anxiety and sleep disorder.

A hearing was held before a Member of the Board sitting in New
Orleans, Louisiana, in June 1996. The undersigned Member was
designated by the Chairman of the Board to conduct such a hearing.
A transcript of the hearing testimony has been associated with the
claims file.

The Board remanded the case in September 1998 to request additional
information from the appellant regarding both in-service and post-
service psychiatric treatment. However, no reply has been received
to date. The case has been returned to the Board for further
appellate review.

FINDINGS OF FACT

1. The RO has developed all evidence necessary for an equitable
disposition of the appellant's claim.

2. The appellant served in Southwest Asia during the Persian Gulf
War.

3. The appellant's service medical records do not contain any
complaints, findings or diagnoses of a psychiatric disorder.

2 -

4. The appellant has not presented any competent evidence of a
relationship between his psychiatric disorder and an undiagnosed
illness as a result of service during the Persian Gulf War. The
psychiatric disorder is not otherwise shown to be due to any in-
service occurrence or event.

CONCLUSION OF LAW

The claim for entitlement to service connection for a psychiatric
disorder, claimed as anxiety and a sleep disorder is not well
grounded. 38 U.S.C.A. 5107 (West 1991 & Supp. 1999); 38 C.F.R.
3.303, 3.317 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1999). If a chronic disease
is shown in service, subsequent manifestations of the same chronic
disease at any later date, however remote, may be service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (1999). However, continuity of symptoms is required
where the condition in service is not, in fact, chronic or where
diagnosis of chronicity may be legitimately questioned. 38 C.F.R.
3.303(b) (1999).

In addition, service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 U.S.C.A. 1113(b) (West 1991 & Supp. 1999); 38 C.F.R.
3.303(d) (1999). The Board must determine whether the evidence
supports the claim or is in relative equipoise, with the veteran
prevailing in either case, or whether the preponderance of the
evidence is against the claim, in which case, service connection
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3 -

Furthermore, service connection may be established for a chronic
disability resulting from an undiagnosed illness which became
manifest either during active service in the Southwest Asia theater
of operations during the Persian Gulf War or to a degree of 10
percent or more not later than December 31, 2001. 38 U.S.C.A. 1117
(West 1991 & Supp. 1999); 38 C.F.R. 3.317(a)(1) (1999). According
to the regulations, the Southwest Asia Theater of operations
included multiple areas in and around Iraq, Kuwait, Saudi Arabia,
Bahrain, Qatar, and the Persian Gulf.

Objective indications of a chronic disability include both signs,
in the medical sense of objective evidence perceptible to an
examining physician, and other, non-medical indicators that are
capable of independent verification. Disabilities that have existed
for six months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a 6-month period will be
considered chronic. Signs or symptoms which may be manifestations
of an undiagnosed illness include, but are not limited to, fatigue,
signs or symptoms involving skin, headache, muscle pain, joint
pain, neurologic signs or symptoms, neuropsychological signs or
symptoms, signs or symptoms involving the respiratory system (upper
or lower), sleep disturbances, gastrointestinal signs or symptoms,
cardiovascular signs or symptoms, abnormal weight loss, or
menstrual disorders. 38 C.F.R. 3.317(b) (1999).

However, the threshold question which must be resolved with regard
to each claim is whether the veteran has presented evidence that
each claim is well grounded; that is, that each claim is plausible.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). A plausible claim
is "one which is meritorious on its own or capable of
substantiation." Black v. Brown, 10 Vet. App. 279 (1997). The duty
to assist under 38 U.S.C.A. 5107(a) is triggered only after a well
grounded claim is submitted. See Anderson v. Brown, 9 Vet. App.
542, 546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).
Evidentiary assertions by the person who submits a claim must be
accepted as true for the purposes of determining whether a claim is
well grounded except where the evidentiary assertion is inherently
incredible or beyond the competence of the person making the
assertion. See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v.
Brown, 5 Vet. App. 19 (1993).

4 -

Where the determinative issue is factual rather than medical in
nature, competent lay testimony may constitute sufficient evidence
to well ground the claim. See Caluza v. Brown, 7 Vet. App. 498, 504
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). For a
service-connected claim to be well grounded, there must be a
medical diagnosis of current disability, lay or medical evidence of
in-service incurrence or aggravation of a disease or injury, and
medical evidence of a nexus between the in-service injury or
disease and current disability. See Epps v. Brown, 9 Vet. App. 341,
343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v.
Brown,, 7 Vet. App. 498, 506 (1995), aff'd,78 F.3d 604 (Fed. Cir.
1996).

The chronicity provisions of 38 C.F.R. 3.303(b) are applicable
where evidence, regardless of its date, show that the veteran had
a chronic condition in service, or during an applicable presumption
period, and still has such a condition. The evidence must be
medical in nature, unless it relates to a situation where lay
evidence is competent. However, if chronicity is not applicable, a
claim may still be well grounded on the basis of continuity of
symptomatology if the condition was noted during service or during
an applicable presumptive period and if competent evidence, either
medical or lay, related the present disorder to that
symptomatology. See Savage v. Gober, 10 Vet. App. 488 (1997).

At a personal hearing in June 1996, the, appellant testified that
he first began to experience anxiety during service while in Saudi
Arabia. He described feeling "keyed up" and experiencing difficulty
in falling and staying asleep. The appellant stated that he was
prescribed sleeping pills, which helped him to relax and sleep. He
stated that he began to see Dr. R. J. Rawls, a private physician,
four to five months after separation from service. Additionally,
the appellant testified that he experiences "adrenaline flashbacks"
currently.

At a July 1993 VA examination, the appellant denied having received
any psychiatric treatment during service. He indicated that,
following service, his physician prescribed the drug Xanax for him
in January 1993 to help control his

5 -

anxiety and depression. The VA examiner diagnosed the appellant -
with anxiety disorder.

As an initial matter, the Board finds that the symptomatology of
which the appellant has complained has not resulted in a disability
which can be said to be "undiagnosed." To the contrary, treatment
records reflect a diagnosis of anxiety disorder and with insomnia.
The provisions of 38 C.F.R. 3.317 only apply to undiagnosed
illnesses; therefore, service connection for the aforementioned
psychiatric condition is precluded under this regulation. Since
there is, of record, medical evidence attributing the appellant's
symptomatology to a clinically- diagnosed disorder, the
requirements for entitlement to service connection under 38 C.F.R.
3.317 are rendered not plausible and the claim is not well
grounded.

The claim must also be denied on a direct service-connected basis.
Service medical records reveal no complaints, symptomatology or
findings of anxiety or insomnia. Indeed, the appellant's October
1990 physical examination indicated that he was in "excellent
health." No psychiatric disorders were noted. Post-service medical
records indicate that the appellant first sought treatment for his
disorder in January 1992. He was diagnosed with insomnia by Dr.
Rawls at that time. As mentioned above, on a July 1993 VA
examination, the appellant was diagnosed with anxiety disorder. No
medical record in the appellant's claims file offers an opinion
that the appellant suffers from a psychiatric disorder that is
related to service.

The Board has considered the appellant's contentions on appeal that
his current psychiatric disorder stems from service; however, this
evidence alone cannot meet the burden imposed by 38 U.S.C.A.
5107(a) with respect to the existence of a disability and a
relationship between that disability and his service. See Espiritu
v. Derwinski, 2 Vet. App. 492 (1992). Lay assertions will not
support a finding on medical questions requiring special expertise
or knowledge, such as diagnosis or causation of a disease. Id. at
494-95. Moreover, it is not shown that the appellant is competent
himself based on medical training and professional status to render
a medical diagnosis or opinion. On the basis of the above findings,
the Board can identify no basis in the record that would make the
appellant's claim of service

- 6 -

connection plausible or possible. 38 U.S.C.A. 5107(a); see also
Grottveit, 5 Vet. App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609,
610-11 (1992); Murphy v. Derwinski 51 Vet. App. 78, 81 (1990).

Although the RO did not specifically state that it denied the
appellant's claim on the basis that it was not well grounded, the
Board concludes that this error was not prejudicial to the
appellant. See Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding
that the remedy for the Board's deciding on the merits a claim that
is not well grounded should be affirmance, on the basis of
nonprejudicial error). While the RO denied service connection on
the merits, the Board concludes that denying the claim because the
claim is not well grounded is not prejudicial to the appellant, as
his arguments concerning the merits of the claim included, at least
by inference, the argument that sufficient evidence to establish a
well grounded claim is of record. Therefore, the Board finds that
it is not necessary to remand the matter for the issuance of a
supplemental statement of the case concerning whether or not the
claim is well grounded. See Bernard v. Brown, 4 Vet. App. 384, 394
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA is
obligated under 38 U.S.C.A. 5103(a) to advise the claimant of the
evidence needed to complete his or her application. Robinette v.
Brown, 8 Vet. App. 69, 77-80 (1995). In this case, the RO informed
the appellant of the necessary evidence in the claims forms he
completed, in its notice of rating decision, supplemental
statements of the case, and in a letter written pursuant to the
Board's September 1998 remand. That discussion informs him of the
types of evidence lacking, which he should submit for a well
grounded claim. The Board has examined all the evidence of record
with a view toward determining whether the appellant notified VA of
the possible existence of information which would render his claim
plausible. However, the Board finds no such information present.
See Beausoleil v. Brown., 8 Vet. App. 459, 464-65 (1996); Robinette
v. Brown, 8 Vet. App. 69, 80 (1995).

7 -

ORDER

Entitlement to service connection for a psychiatric disability,
claimed as anxiety and sleep disorder is denied.

MICHAEL D. LYON 
Member. Board of Veterans' Appeals

8 -



